Case 2:20-cr-00578-JMV Document 51 Filed 08/10/21 Page 1 of 2 PagelD: 136

GREGOR | WYNNE | ARNEY, PLLC

MICHAEL J. WYNNE

TWo HOUSTON CENTER

909 FANNIN ST., STE. 3800
HOUSTON, TX 77010

DIRECT: (713) 331-2458

CELL: (281) 450-7403

E-MAIL: MWYNNE(@G WAFIRM.COM
WA W.GWAPIRML.COM

August 10, 2021
VIA ECF ONLY

Hon. Judge Michael Vasquez
United States District Judge
United States P.O. & Courthouse
Federal Square

Newark, New Jersey 07101

Re: USA v. Andrews, et al.
Criminal No. 20-578-JMV

Dear Judge Vasquez:

This firm represents Defendant Chad Beene in the above-referenced matter. We are
submitting the following request on behalf of Mr. Beene, Defendant Jeff Andrews, and Defendant
Robert Schneiderman, with the permission of counsel. Pretrial motions currently are due to be
filed on or before August 13, 2021. Counsel requests a sixty (60) day extension of time within
which to file pretrial motions, with the consent of all defense counsel. Since first communicating
with the Court regarding this request, AUSA Gould has confirmed that he does not object to it.

The reasons for this request are as follows:

1.) Counsel continues to review the substantial quantity of documents produced by the
government in discovery but that review has not been completed, as previously
expected.

2.) The government will not be prejudiced by the requested extension because the
Court has given trial priority to matters involving incarcerated defendants and,
consequently, it seems unlikely that this complex matter involving multiple
defendants who have been granted pretrial release will be scheduled for trial in the
near future.

Thank you for the Court’s consideration of this request.
Case 2:20-cr-00578-JMV_ Document 51 Filed 08/10/21 Page 2 of 2 PagelD: 137

Respectfully,

Michael J. Wynne ,

cc: All Counsel of Record (via ECF)

Page 2 of 2
